     Case 2:16-cv-02308-MCE-AC Document 123 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINGO L. CLEVELAND, SR.,                        No. 2:16-cv-02308 MCE AC
12                         Plaintiff,
13           v.                                         ORDER
14    JANSSEN PHARMACEUTICALS,
15                         Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On July 22, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one. Neither party has filed

22   objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed July 22, 2020, (ECF No. 122) are ADOPTED

27                in full; and

28   ///
                                                       1
     Case 2:16-cv-02308-MCE-AC Document 123 Filed 09/03/20 Page 2 of 2

 1           2. Plaintiff’s motion for reconsideration (ECF No. 121) is DENIED.
 2           IT IS SO ORDERED.
 3   Dated: September 2, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
